     Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 1 of 15 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


JACOB WILSON, individually and on                  CIVIL ACTION
behalf of all others similarly situated,

                       Plaintiff,
                                                   Case No.
               v.

THE KROGER COMPANY; and
ROUNDY’S SUPERMARKETS, INC.                        JURY TRIAL DEMANDED
d/b/a PICK ‘N SAVE,

                       Defendants.


                            COLLECTIVE ACTION COMPLAINT

       Plaintiff, Jacob Wilson (“Wilson” or “Plaintiff”), files this Collective Action Complaint

against Defendants, The Kroger Company (“Kroger”) and Roundy’s Supermarkets, Inc. d/b/a

Pick ‘n Save (“Pick ‘n Save”) (collectively, “Defendants”), seeking all available relief under the

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), on behalf of himself and all current

and former Assistant Managers (“AMs”), however variously titled, who work (or worked) at any

“Pick ‘n Save” store in the United States during the relevant time period.         The following

allegations are based on personal knowledge as to Plaintiff’s own conduct and are made on

information and belief as to the acts of others.

                                    NATURE OF THE ACTION

       1.      Plaintiff brings this action on behalf of himself and similarly situated current and

former AMs to recover unpaid overtime pursuant to the FLSA. Defendants violated the FLSA

by failing to pay their AMs, including Plaintiff, overtime compensation for the hours they
     Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 2 of 15 PAGEID #: 2




worked over forty (40) in one or more workweeks because Defendants classify them as exempt

from overtime.

          2.     Defendants employ AMs in over 100 Pick ‘n Save stores in Wisconsin. Pick ‘n

Save stores are retails supermarkets which sell groceries and other goods to the general public.

          3.     Although Defendants consider their AMs to be “managers,” AMs are not

responsible for true management functions. To the contrary, AMs spend the vast majority of

their time performing the same duties as non-exempt employees, including serving customers,

ringing customers up on the cash register, stocking shelves, unloading trucks, moving

merchandise, counting inventory, and cleaning the store.

          4.     AMs report to Store Managers who, in turn, report to district and other

supervisory personnel. Store Managers are the highest level of management in Pick ‘n Save

stores.

          5.     As alleged herein, Plaintiff and all other similarly situated AMs were required to

work more than forty (40) hours in a workweek while employed by Defendants in order to

complete their job duties. However, in accordance with Defendants’ policy, pattern, and/or

practice, they were misclassified as exempt from overtime compensation and were not paid at the

mandated rate of time-and-one-half for all hours worked in excess of forty (40) in a workweek.

          6.     Pursuant to 29 U.S.C. § 216(b), Plaintiff brings this action on behalf of himself

and all persons who are or were formerly employed by Defendants in the United States during

the relevant time period as AMs, and individuals holding comparable salaried positions with

different titles (the “AM Collective”).

          7.     Defendants’ systematic failure and refusal to pay Plaintiff and all other similarly

situated AMs for all hours worked over forty (40) in a workweek violates the FLSA.


                                                  2
     Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 3 of 15 PAGEID #: 3




                                         THE PARTIES

Plaintiff Jacob Wilson

         8.     Wilson resides in Johnson Creek, Wisconsin. Between approximately April and

September 2019, Wilson was employed by Defendants as an AM at a Pick ‘n Save store located

in Sussex, Wisconsin.

         9.    Throughout his employment as an AM with Defendants, Wilson was paid a salary

and did not receive overtime compensation for working more than forty (40) hours in a work

week.

         10.   As an AM, Wilson was scheduled to work at least five 10-hour shifts each week

(with a 30 to 60-minute lunch break each shift), though he worked more (and rarely took an

uninterrupted lunch break). On average, during each week of his employment as an AM with

Defendants, Wilson worked approximately 50 to 55 hours, including during the weeks leading

up to, during, and after July 4, 2019.

         11.   Wilson spent the vast majority of his time performing the same duties as non-

exempt employees, including serving customers, ringing customers up on the cash register,

stocking shelves, unloading trucks, moving merchandise, counting inventory, and cleaning the

store.

         12.   The work Wilson performed was at the direction, and for the benefit, of

Defendants.

         13.   Pursuant to Defendants’ policy, pattern or practice of classifying AMs as exempt

from overtime, Wilson was not paid premium overtime compensation for all hours worked over

forty (40) in a work week.


                                               3
    Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 4 of 15 PAGEID #: 4




       14.    Plaintiff has consented to join this action. See Exhibit A.

Defendant The Kroger Company

       15.    The Kroger Company is an Ohio corporation with its principal place of business

located at 1014 Vine Street, Cincinnati, Ohio 45202.

       16.    Kroger owns and operates, directly and/or through its wholly owned subsidiary

Roundy’s Supermarkets, Inc., over 100 Pick ‘n Save stores in Wisconsin.

       17.    At all relevant times, Kroger employed or acted in the interest of an employer

towards Plaintiff and other similarly situated current and former AMs and, among other things,

maintained control, oversight and direction over Plaintiff and other AMs, including with respect

to timekeeping, payroll and other employment practices that applied to them.

       18.    Kroger applies the same employment policies, practices, and procedures to all

Pick ‘n Save AMs, regardless of the location of the store in which they work.

       19.    Kroger is a covered employer within the meaning of the FLSA because, among

other things, it employs individuals, including Plaintiff, who are engaged in interstate commerce

or in the production of goods for interstate commerce or engaged in handling, receiving, selling,

or otherwise working on goods or material that have been moved in or produced for interstate

commerce.

       20.    At all relevant time, Kroger has had gross revenues exceeding $500,000.00.

Defendant Roundy’s Supermarkets, Inc. d/b/a Pick ‘n Save

       21.    Roundy’s Supermarkets, Inc. (“Roundy’s”) is a Wisconsin corporation with its

principal place of business located at 875 E Wisconsin Ave, Milwaukee, WI 53202.

       22.    Roundy’s is a wholly owned subsidiary of Defendant, The Kroger Company.

       23.    At all relevant times and together with its parent company, Kroger, Roundy’s


                                                4
     Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 5 of 15 PAGEID #: 5




employed or acted in the interest of an employer towards Plaintiff and other similarly situated

current and former AMs and, among other things, maintained control, oversight and direction

over Plaintiff and other AMs, including with respect to timekeeping, payroll and other

employment practices that applied to them.

       24.     Roundy’s applies the same employment policies, practices, and procedures to all

AMs, regardless of the location of the store in which they work.

       25.     Roundy’s is a covered employer within the meaning of the FLSA because, among

other things, it employs individuals, including Plaintiff, who are engaged in interstate commerce

or in the production of goods for interstate commerce or engaged in handling, receiving, selling,

or otherwise working on goods or material that have been moved in or produced for interstate

commerce.

       26.     At all relevant time, Roundy’s has had gross revenues exceeding $500,000.00.

                                 JURISDICTION AND VENUE

       27.     This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. §§ 1331, 1332, 1337, and 29 U.S.C. § 216(b).

       28.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       29.     At least one of the Defendants, The Kroger Company, is subject to personal

jurisdiction in Ohio.

       30.     At least one of the Defendants, The Kroger Company, purposely availed itself of

jurisdiction by operating retail stores in Ohio.




                                                   5
     Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 6 of 15 PAGEID #: 6




        31.      Venue is proper in the Southern District of Ohio pursuant to 28 U.S.C. § 1391(b)

since a substantial part of the events or omissions giving rise to the claims in this Collective

Action Complaint occurred within this District and because at least one of the Defendants, The

Kroger Company, resides in this District.



                              GENERAL FACTUAL ALLEGATIONS

        32.      Kroger is a publicly traded corporation, with its corporate headquarters located in

Cincinnati, Ohio.

        33.      Roundy’s is a wholly owned subsidiary of Kroger and, upon information and

belief, its operations are directed and controlled by individuals based out of Kroger’s corporate

headquarters.

        34.      According to its 2019 annual report, Kroger is “one of the world’s largest

retailers, as measured by revenue, operating 2,757 supermarkets under a variety of local banner

names in 35 states and the District of Columbia.”1

        35.      According to the company’s “2019 Fact Book,” Kroger owns and operates over

100 Pick ‘n Save stores across Wisconsin.2

        36.      As of February 1, 2020, Kroger “employed approximately 435,000 full- and part-

time employees,” of which several hundred are believed to be AMs who work, or worked, at

Defendants’ Pick ‘n Save stores.3




1
   See http://s1.q4cdn.com/137099145/files/doc_financials/2019/ar/2019-Annual-Report.pdf, at 18 (last accessed
November 12, 2020).
2
  See http://s1.q4cdn.com/137099145/files/doc_downloads/irw/fact_books/2019-Fact-Book.pdf, at 56 (last accessed
November 12, 2020); see also https://www.roundys.com/ (last accessed November 12, 2020).
3
  Ibid 1, at 3.
                                                      6
    Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 7 of 15 PAGEID #: 7




       37.     Defendants maintain strict control, oversight, and discretion over the operation of

its stores, including its employment practices with respect to Plaintiff and the members of the

putative AM Collective.

       38.     Plaintiff and the members of the putative AM Collective’s work was performed in

the normal course of Defendants’ business and was integrated into it.

       39.     Consistent with Defendants’ policy, pattern and/or practice, Plaintiff and the

members of the putative AM Collective worked in excess of forty (40) hours per workweek

without being paid overtime compensation. For example, and upon information and belief, AMs

are scheduled to work at least five 10-hour shifts each week, totaling fifty (50) hours (with a 30

to 60-minute lunch break each shift). However, AMs routinely work more hours (and are rarely

able to take an uninterrupted lunch break).

       40.     Upon information and belief, Defendants established labor budgets to cover labor

costs for the stores in which Plaintiff and the members of the putative AM Collective worked.

However, Defendants did not provide sufficient money in the labor budgets to cover all hours

needed to complete the necessary non-exempt tasks in each store.

       41.     Defendants knew or recklessly disregarded the fact that their underfunding of

store labor budgets resulted in Plaintiff and the members of the putative AM Collective (who

were not paid overtime) working more than forty (40) hours in a workweek without receiving

any overtime compensation.       This allowed Defendants to avoid paying additional wages

(including overtime) to the non-exempt, store-level employees.

       42.     Because Defendants underfunded store labor budgets, which in turn limited the

amount of money available to pay non-exempt employees to perform manual and customer

service tasks, AMs were required to – and did – perform these non-exempt tasks.


                                                7
    Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 8 of 15 PAGEID #: 8




       43.     The performance of non-management work was the primary duty of Plaintiff and

the members of the AM Collective. These primary duties included serving customers, ringing

customers up on the cash register, stocking shelves, unloading trucks, moving merchandise,

counting inventory, and cleaning the store.

       44.     Defendants knew, by virtue of the fact that its upper level management employees

(as its authorized agents) actually saw Plaintiff and the members of the putative AM Collective

primarily perform manual labor and non-exempt duties, that Plaintiff and other similarly situated

AMs were not performing activities that complied with any FLSA exemption. Inasmuch as

Defendants are substantial corporate entities aware of their obligations under the FLSA, they

acted willfully or recklessly in failing to classify Plaintiff and other similarly situated AMs as

non-exempt employees.

       45.     All of the work that Plaintiff and the members of the putative AM Collective

performed has been assigned by Defendants, who are aware of the work they performed. This

work required little skill and no capital investment.            Nor did it include managerial

responsibilities, or the exercise of meaningful independent judgment and discretion.

       46.     Pursuant to a centralized, company-wide policy, pattern and/or practice,

Defendants classify all AMs as exempt from the overtime provisions of the FLSA.

       47.     The primary job duties of Plaintiff and the members of the putative AM

Collective did not include hiring, firing, disciplining, or directing the work of other employees.

       48.     The primary job duties of Plaintiff and the members of the putative AM

Collective did not materially differ from the job duties of non-exempt hourly paid employees.




                                                 8
     Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 9 of 15 PAGEID #: 9




          49.   The primary job duties of Plaintiff and the members of the putative AM

Collective did not include the exercise of meaningful independent discretion with respect to their

duties.

          50.   The primary job duties of Plaintiff and the members of the putative AM

Collective were manual and/or clerical in nature. The performance of manual and/or clerical

labor occupied the majority of the working hours of Plaintiff and the members of the putative

collective.

          51.   Plaintiff and the members of the putative AM Collective are similarly situated in

that they have substantially similar job duties and are subject to Kroger’s common compensation

policies, patterns, and/or practices.

          52.   Upon information and belief, Defendants did not perform a person-by-person

analysis of Plaintiff’s and the members of the putative AM Collective’s job duties when making

the decision to classify AMs as exempt from overtime under the FLSA.

          53.   Due to the foregoing, Defendants’ failure to pay overtime wages for work

performed by Plaintiff and the members of the putative AM Collective in excess of forty (40)

hours per week was willful.

          54.   The work performed by Plaintiff and the members of the putative AM Collective

constitutes compensable work time under the FLSA and was not preliminary, postliminary or de

minimis.

          55.   Defendants’ unlawful conduct has been widespread, repeated, and consistent.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

          56.   Plaintiff brings the First Cause of Action, 29 U.S.C. § 216(b), on behalf of

himself and the members of the putative AM Collective.


                                                9
   Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 10 of 15 PAGEID #: 10




        57.     At all relevant times, Plaintiff and the members of the putative AM Collective

were engaged in commerce and/or the production of goods for commerce within the meaning of

29 U.S.C. §§ 203(e) and 207(a).

        58.     Defendants employed Plaintiff and the members of the putative AM Collective

and are engaged in commerce and/or the production of goods for commerce within the meaning

of 29 U.S.C. §§ 203(e) and 207(a).

        59.     At all relevant times, Plaintiff and the members of the putative AM Collective

were employees within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

        60.     Defendants have failed to pay Plaintiff and the members of the putative AM

Collective overtime compensation to which they are entitled under the FLSA.

        61.     Defendants have failed to keep accurate records of time worked by Plaintiff and

the members of the putative AM Collective.

        62.     Defendants are liable under the FLSA for, among other things, failing to properly

compensate Plaintiff and the members of the putative AM Collective.

        63.     Consistent with Defendants’ policy and pattern or practice, Plaintiff and the

members of the putative AM Collective were not paid overtime compensation when they worked

beyond forty (40) hours in a workweek.

        64.     All of the work that Plaintiff and the members of the putative AM Collective

performed has been assigned by Defendants, and/or Defendants have been aware of such work.

        65.     As part of its regular business practice, Defendants have intentionally, willfully,

and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the members of the putative AM Collective. This policy and pattern or practice

includes, but is not limited to:


                                                10
   Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 11 of 15 PAGEID #: 11




              (a)     willfully failing to pay Plaintiff and the members of the putative AM
                      Collective premium overtime wages for hours that they worked in excess
                      of forty (40) hours per workweek;

              (b)     willfully misclassifying Plaintiff and the members of the putative AM
                      Collective as exempt from the overtime protections of the FLSA; and

              (c)     willfully failing to record all of the time that its employees, including
                      Plaintiff and the members of the putative AM Collective, worked for the
                      benefit of Defendants.

       66.    Defendants are aware or should have been aware that federal law required it to

pay Plaintiff and the members of the putative AM Collective overtime compensation for all

hours worked in excess of forty (40) in a workweek.

       67.    Plaintiff and the members of the putative AM Collective perform or performed

the same primary duties.

       68.    Defendants’ unlawful conduct has been widespread, repeated, and consistent.

                                FIRST CAUSE OF ACTION
                     Fair Labor Standards Act: Unpaid Overtime Wages
                    (Brought on Behalf of Plaintiff and the AM Collective)

       69.    Plaintiff realleges and incorporate by reference the above allegations.

       70.    Defendants have engaged in a widespread policy, pattern or practice of violating

29 U.S.C. § 207 by failing to pay overtime compensation to Plaintiff and the members of the

putative AM Collective for hours worked above forty (40) in a work week, as detailed in this

Collective Action Complaint.

       71.    Upon information and belief, and as part of their regular business practices,

Defendants have intentionally, willfully and repeatedly engaged in a pattern, practice and/or

policy of violating the FLSA with respect to Plaintiff and the members of the putative AM

Collective.

       72.    Defendants’ unlawful conduct, as described above, was willful and/or in reckless

                                               11
   Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 12 of 15 PAGEID #: 12




disregard of the applicable wage and hour laws pursuant to Defendants’ centralized, company-

wide policy, pattern, and/or practice of attempting to minimize labor costs by violating the

FLSA.

        73.    As further evidence of its willful or reckless failure to classify Plaintiff and the

members of the AM Collective as non-exempt employees, Defendants have uniformly failed to:

(a) accurately track or record actual hours worked by Plaintiff and the members of the putative

AM Collective; and (b) provide Plaintiff and the members of the putative AM Collective with a

method to accurately record the hours they actually worked.

        74.    Defendants did not make a good-faith effort to comply with the FLSA with

respect to their timekeeping and compensation of Plaintiff and the members of the putative AM

Collective.

        75.    Defendants were or should have been aware that the FLSA required them to pay

employees performing non-exempt duties an overtime premium for hours worked in excess of

forty (40) per week.

        76.    Defendants are liable under the FLSA for, inter alia, failing to properly

compensate Plaintiff and the members of the putative AM Collective for all hours worked in

excess of forty (40) in a workweek.

        77.    Upon information and belief, there are potentially hundreds of similarly situated

current and former AMs who have been underpaid in violation of the FLSA and who would

benefit from the issuance of a court-supervised notice of this lawsuit and the opportunity to join

it. Thus, notice should be sent to the members of the putative AM Collective, pursuant to 29

U.S.C. § 216(b).




                                                12
   Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 13 of 15 PAGEID #: 13




       78.     The members of the putative AM Collective are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.

       79.     Because Defendants’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255, as it may be further extended or tolled

by agreement, equity or operation of law.

       80.     As a result of Defendants’ willful violations of the FLSA, Plaintiff and the

members of the putative AM Collective have suffered damages by being denied overtime

compensation in accordance with the FLSA, in amounts to be determined at trial, and are entitled

to recovery of such amounts, as well as liquidated damages and attorneys’ fees, pursuant to 29

U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the members of the putative AM

Collective, prays for the following relief:

       1.      Designation of this action as an FLSA collective action on behalf of Plaintiff and

               the members of the putative AM Collective, and prompt issuance of notice

               pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the AM

               Collective, apprising them of the pendency of this action, permitting them to

               assert timely FLSA claims in this action by filing individual Consents to Join

               pursuant to 29 U.S.C. § 216(b), and tolling of the statute of limitations;

       2.      An award of unpaid overtime compensation for all hours worked in excess of

               forty (40) in a workweek at a rate of time and one-half of the regular rate of pay

               due under the FLSA using the following common methodology for calculating

               damages: ((Annual Salary ÷ 52) ÷ 40) x Total Number of Overtime Hours


                                                13
   Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 14 of 15 PAGEID #: 14




               Worked x 1.5;

       3.      An award of liquidated damages under the FLSA as a result of Defendants’

               willful failure to pay for all hours worked in excess of forty (40) in a workweek at

               a rate of time and one-half of the regular rate of pay;

       4.      An award of damages representing Defendants’ share of FICA, FUTA, state

               unemployment insurance, and any other required employment taxes;

       5.      An award of service payment to Plaintiff;

       6.      An award of pre-judgment and post-judgment interest;

       7.      An award of costs and expenses of this action, together with reasonable attorneys’

               and expert fees to Plaintiff’s counsel pursuant to the FLSA;

       8.      An injunction requiring Defendants to cease their practice of violating the FLSA

               in the future;

       9.      Issuance of a declaratory judgment that the practices complained of in this

               Collective Action Complaint are unlawful and/or willful under the FLSA; and

       10.     Such other and further relief as this Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this Collective Action Complaint.



Dated: November 17, 2020                             /s/ Bruce H. Meizlish
                                              Bruce Meizlish (OH Id. No. 0033361)
                                              Deborah Grayson (OH Id. No. 0062777)
                                              MEIZLISH & GRAYSON
                                              830 Main Street, Suite 999
                                              Cincinnati, Ohio 45202
                                              Phone: (513) 345-4700
                                              Facsimile: (513) 345-4703

                                                 14
Case: 1:20-cv-00936-DRC Doc #: 1 Filed: 11/17/20 Page: 15 of 15 PAGEID #: 15




                                  brucelaw@fuse.net
                                  drgrayson@fuse.net

                                         /s/ Jason Conway
                                  Jason Conway (PA 317113)*
                                  CONWAY LEGAL, LLC
                                  1700 Market Street, Suite 1005
                                  Philadelphia, PA 19103
                                  Telephone: (215) 278-4782
                                  Fax: (215) 278-4807
                                  jconway@conwaylegalpa.com

                                  Attorneys for Plaintiff and the Putative AM
                                  Collective

                                  * To be admitted pro hac vice




                                    15
